Citation Nr: 1011425	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-38 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, claimed as major depression with a 
nervous condition. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
August 5, 1988 to November 4, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the Veteran's petition to 
reopen his claim for service connection for an acquired 
psychiatric disorder, claimed as major depression with a 
nervous condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran has submitted statements from his treating 
psychiatrist and new treatment records dated February 1991 to 
January 1994 in support of his claim to reopen his case 
seeking entitlement to service connection for an acquired 
psychiatric disorder.  In one of those statements, his 
psychiatrist indicates that the Veteran was declared disabled 
by the Social Security Administration (SSA) in 1989.  As 
those SSA records may contain information relevant to the 
Veteran's claim for benefits, the RO/AMC should make 
arrangements to obtain those records and associate any 
evidence obtained with the claims folder.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed directives consistent with the Veterans 
Claims Assistance Act (VCAA) with regard to new and material 
evidence. 

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant. 
 
In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied. 
 
In this case, the claimant was not provided with the accurate 
date of the most recent denial of service connection for an 
acquired psychiatric disorder.  The September 2006 VCAA 
letter stated that the Veteran's claim was previously denied 
on February 23, 1993; however, the most recent rating 
decision was actually issued in October 1994.  Accordingly, 
this case must be remanded for corrected notice in compliance 
with the requirements of Kent.

Finally, on remand the RO/AMC should request a complete copy 
of the Veteran's service personnel records, as well as his 
treatment records from Jesus M. Nieves, M.D. and Japhet 
Gaztambide Montes, M.D.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a corrected 
VCAA letter that includes the date of the 
last rating decision (i.e., October 1994) 
in compliance with all the notice and 
assistance requirements set forth in the 
VCAA and Kent decision.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's service personnel 
records.  Efforts to obtain the records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record. 

3.  Make arrangements to obtain all 
medical and legal documents pertaining to 
the Veteran's application of, and award 
of, SSA disability benefits in 1989.  
Efforts to obtain the records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record. 

4.  Make arrangements to obtain the 
Veteran's treatment records from Jesus M. 
Nieves, M.D. and from Japhet Gaztambide 
Montes, M.D., dated from 1994 forward.

5.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

